THE            ATTORNEY                       GENERAL
                                     OF      TEXAS

                             AUSTIN.         TEXAS      78711




                                      May     5. 1975

The Honorable James E. Peavy                 M. D.           Opinion No.   H-600
Commissioner
Texas Department of Health                                   Re: Conditions under which a
Austin, Texas  78756                                         minor may donate blood.

Dear    Commissioner     Peavy:

       You have requested our opinion regarding the conditions under
which a person under the age of 18 years of age may volunteer to donate
blood with parental consent.

          Pursuant to section        12.04    of the Family     Code,   the parent   of a
minor    is granted:

                 (6) the power to consent to . . . medical,
                 psychiatric,  and surgical treatment.

Section ‘35.01 specifies      certain persons who may “consent to medical
treatment of a minor”        when the consent of a parent cannot be obtained.

         Although it is doubtful that the donation of blood may be semantically
embraced within the ambit of “medical treatment, ” we believe an examina-
tion of that section With section 35.03 of the Family Code indicates that the
Legislature   intended to include the donation of blood within the term “medical
treatment. ” Section 35.03 provides in part:

                      Sec. 35.03.   Consent to Treatment   by Minor
                      (a) A minor may consent to the furnishing of
                 hospital,  medical, surgical,  and dental care by a
                 licensed physician or dentist if the minor:

                       . .   .   .




                                                p.   2665
                                                                                            - -




The Honorable   James       E.       Peavy   page 2 (H-600)




                       (5) is 18 years of age or older and consents
                    to the donation of his blood and the penetration
                    of tissue necessary   to accomplish  the donation;

                    .   .   .    .


                    (b) Consent by a minor to hospital,  medical,
                surgical,  or dental treatment under this section
                ii not subject to disaffirmance because of minority,

                    .   .   . .


                      (fj A physician, dentist, hospital, or medical
                facility may rely on the written statement of the
                minor containing the grounds on which the minor
                has Capacity to consent to his own medical treat-
                ment under this section.     (Emphasis added).

         The c,lear implication  of section 35.03 is that the donation of
blood alluded to in subsection   (a) (5) is included within the scope of
“medical   . . . care” (subsection a) and within the scope of “medical      . . .
treatment”   (subsections  b and f).    Consequently,  we believe that the
donation of blood may be included within the definition of “medical treat-
ment” for purposes of sections 12.04 and 35.01.        It is therefore our opinion
that a minor    may volunteer to donate blood with parental consent.

                                         SUMMARY

                    A minor may volunteer to donate blood with
                the consent of a parent or pursuant to the terms
                of section 35.01 of the Family Code.

                                                           Jery   truly yours,




                                               u
                                               p.   2666
                                                            Attorney   General   of Texas
.-   -




         The Honorable   James   E.   Peavy    page 3 (H-600)




         APPROVED:




         DAVID   M.   KENDALL,    First   Assistant




         C. ROBERT HEATH,        Chairman
         Opinion Committee




                                                      p.   2667